Warner, Chief Justice.
This was a proceeding to foreclose a laborer’s lien under the provisions of the act of 1869. The plaintiffs alleged in their affidavit that they were laborers and mechanics,' and that the defendants were indebted to them $662 92 for labor performed, and for materials furnished, in the construction of certain four cotton and hay presses, and other presses of the same kind, the property of defendants. The defendants made a motion to dismiss the case on the ground that the plaintiffs *572had not alleged in their affidavit that the labor was performed by them or either of them, who claimed to have a lien on the defendants’ property therefor. The court sustained the motion and dismissed the ease. Whereupon the plantiffs excepted. The plaintiffs allege in their affidavit that the defendants are indebted to them the amount stated therein, for labor performed, etc. For labor performed by whom? The plaintiffs do not allege that the labor was performed by them or either of them, for which they claim the lien on the defendants’ property under the statute. According to the previous rulings of this court, the plaintiffs were only entitled to a lien under the act of, 1869, for labor performed by themselves, and for materials furnished, and as the statute should be strictly construed, there was no error in dismissing the plaintiff^’ case on the statement of facts disclosed in the record. See 45 Georgia Reports, 561 ; 46 Ibid., 112 ; 49 Ibid., 388 ; 49 Ibid., 509.
Let the judgment of the court below be affirmed.